In a proceeding to validate petitions designating petitioner as a candidate in the election to be held on May 3, 1977, for the public position of Member of the New York City Community School Board, District 32, the appeal is from a judgment of the Supreme Court, Kings County, dated April 16, 1977, which, after a hearing, granted the application and directed the board of elections to place petitioner’s name upon the appropriate ballot. Judgment reversed, on the law and facts, without costs or disbursements, and proceeding remanded to Special Term for further proceedings in accordance herewith. We remand for a further hearing at which two of the subscribing witnesses, Calandra and Lanza, shall be produced and examined. It was error for Special Term to rule on the validity of the signatures without their testimony, since they had been subpoenaed by appellant (see Matter of Haas v Costigan, 14 AD2d 809, affd 10 NY2d 889). Hopkins, Acting P. J., Margett, Damiani and Rabin, JJ., concur.